DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/KR2019/005172, filed April 30, 2019, which claims priority under 35 USC 119(a)-(d) from Korean Application KR10-2018-0049543, filed April 30, 2018.


Information Disclosure Statement
The information disclosure statements (IDS) dated March 30, 2020 and February 24, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 


STATUS OF CLAIMS
Claims 1-16 are pending in the instant application, according to the claim set filed with the preliminary amendment on March 30, 2020, with claims 13-16 being newly added.   


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is, for example, CN 106478702 which describes structurally similar boron-containing heterocyclic compounds of the formula
    PNG
    media_image1.png
    144
    147
    media_image1.png
    Greyscale
.  However, the prior art compounds differ in key aspects, in particular the definitions at positions labeled R2, which are required to be cycloalkyl or aryloxy in the instantly claimed formula and are defined as 
    PNG
    media_image2.png
    24
    307
    media_image2.png
    Greyscale
 in the prior art.  Nothing in the prior art would have suggested modifying the structure of the compounds disclosed in the particular ways necessary to arrive at the instantly claimed invention.   Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699